Citation Nr: 1123268	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death pension benefits.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The appellant reports that the Veteran served on active duty beginning in October 1954, that he died in April 1971, and that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision in which the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania denied the appellant's claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  In her December 2009 notice of disagreement (NOD), the appellant stated that she disagreed with the decision to deny her claim.  Specifically, she indicated that it was her understanding that she was entitled to a spousal support benefit from the time of the Veteran's death until the time she remarried 20 years later.  While special wording is not required, a NOD must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  
In light of her NOD, the RO issued a statement of the case (SOC) in May 2010 denying entitlement to nonservice-connected death pension benefits as a surviving spouse.  In her August 2010 substantive appeal (VA Form 9), the appellant indicated that she believed VA had decided her case incorrectly as she was entitled to Section 306 death pension for a surviving spouse.  

In light of the foregoing, the Board finds that, while the October 2009 decision denied the claim for DIC, death pension, and accrued benefits, the appellant has only perfected an appeal regarding the matter of her recognition as the surviving spouse of the Veteran for the purpose of receiving VA death pension benefits.  As such, only the issue listed on the title page is currently in appellate status.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

During the pendency of the appeal, the appellant's claims file was transferred to the jurisdiction of the Buffalo RO, which has certified the case for appellate review.  
FINDINGS OF FACT

1. The appellant indicated in her March 2009 claim for DIC and death pension benefits that she and the Veteran were married in August 1954.

2. The appellant reported that the Veteran died in April 1971.

3. The appellant has reported remarrying in February 1991, and stated that her remarriage was terminated by divorce.

4. The appellant filed her claim for death pension benefits in March 2009.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  38 U.S.C.A. §§ 101(3), 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As will be discussed below, this claim is being denied as a matter of law.  VCAA notice in regard to this claim is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).


II.  Analysis

Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1541 (West 2002).  Under 38 U.S.C.A. § 1521(j), a veteran meets the service requirements to receive pension benefits if, inter alia, such veteran served in the active military, naval or air service for 90 days or more during a period of war.  In this case, the appellant has reported that the Veteran served on active duty beginning in October 1954; however, no verification of his service is of record.  Nevertheless, even assuming, arguendo, that the Veteran did meet the service requirements to receive pension benefits, for the reasons discussed below, the appellant would not be eligible to receive death pension benefits as his surviving spouse under 38 U.S.C.A. § 1541.  

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2010).

Here, the appellant reports that she and the Veteran were married in August 1954, and that their marriage was terminated by his death in April 1971.  While she has not submitted any evidence regarding her claimed marriage to the Veteran in August 1954 (such as a marriage license or certificate), the Board has no reason to doubt her credibility.  

The appellant has also consistently reported that she remarried after the Veteran's death.  In this regard, in her March 2009 claim, the appellant stated that she married H.H. in Cairo, Egypt in February 1991.  While, in her August 2010 substantive appeal, the appellant reported that she was a widow from the time of the Veteran's death until February 1990, in the same document she stated that she remarried in February 1991.  Thus, the reference to marriage in February 1990 is clearly a typographical error.  This conclusion is bolstered by the fact that the appellant specifically indicated in a March 2010 statement that she remarried in February 1991 and she indicated in her December 2009 NOD that it was 20 years from the time of her husband's death until she remarried.  The only evidence the appellant has submitted regarding her claimed marriage to H.H. in February 1991 is a January 1990 document signed by herself and an official of the United States Embassy in Cairo, indicating that there was no reason which would prevent her from marrying in Egypt.  The Board has no reason to doubt that she remarried in February 1991, as repeatedly reported by the appellant.  

Thus, since, by her own admission, the appellant remarried after the death of the Veteran, pursuant to 38 C.F.R. § 3.50, she can only be considered the "surviving spouse" of the Veteran if she qualifies under one of the exceptions listed under 38 C.F.R. § 3.55.

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule, set forth in 38 C.F.R. § 3.55.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  With respect to the facts of this case, however, six exceptions are clearly not applicable because they involve benefits other than the death pension benefits sought by the appellant.  38 C.F.R. §§ 3.55(a)(3), (a)(4), (a)(6), (a)(7), (a)(9), and (a)(10).  

As provided in 38 C.F.R. § 3.55, remarriage of a surviving spouse is not a bar to benefits if the marriage was void or had been annulled.  38 C.F.R. § 3.55(a)(1).  In this instance, there is no evidence that the appellant's remarriage was void or had been annulled.  On the contrary, the appellant has reported that she remarried in February 1991 and remained married until her marriage was ended in divorce.  Thus, the appellant's remarriage cannot be exempted from being a bar to benefits under 38 C.F.R. § 3.55(a)(1).

The appellant's remarriage is also not a bar to benefits if, after January 1, 1971, the remarriage terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2).  While the appellant has not provided the date of her divorce, as discussed above, the evidence indicates that she remarried in February 1991; thus, this marriage could not have been terminated by divorce or legal proceedings commenced prior to November 1, 1990.  Thus, the appellant's remarriage cannot be exempted as a bar to benefits under 38 C.F.R. § 3.55(a)(2).

An additional two exceptions involve rules applicable to common law marriages.  38 C.F.R. §§ 3.55(a)(5), (a)(8).  However, in this case, the appellant has not alleged that she entered into a common law marriage subsequent to the death of the Veteran; rather, she has reported marrying in February 1991, and has submitted a January 1990 document from the American Embassy regarding her ability to marry in Egypt.  In any event, both provisions require that the relationship be terminated prior to November 1, 1990 so as not to be a bar to benefits, and, as discussed above, the appellant has not asserted, nor does the record reflect, that her relationship with H.H. terminated prior to November 1, 1990. 

In conclusion, since the evidence shows that the appellant remarried after the death of the Veteran, and does not meet any of the exceptions under 38 C.F.R. § 3.55 (allowing for situations where remarriages will not be a bar to benefits), the appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  In conclusion, pursuant to the aforementioned criteria, there is no basis upon which to grant the appellant death pension benefits.  As the law in this case is dispositive, the appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts in this case, is dispositive, the benefit of the doubt provisions set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for consideration.


ORDER

The claim for recognition of the appellant as the Veteran's surviving spouse for VA death pension benefit purposes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


